Opinion by
Watts, J.
§ 1121. Landlord’s lien; purchaser without notice-of lien. The landlord’s lien for rents holds for one month after the property has been removed from the rented premises, and no longer. Where cotton was purchased from sub-tenants of rented premises, without the knowledge on the part of the purchaser of where it was raised, and without notice of the landlord’s hen thereon, it was held that the purchaser was not liable to the landlord for the cotton. The purchaser was not chargeable with the landlord’s lien when he did not know as a matter of fact where the cotton was grown, at the time he purchased and paid a valuable consideration therefor.
Reversed and remanded.